289 S.C. 371 (1986)
346 S.E.2d 323
The STATE, Respondent
v.
Merle W. KING, Appellant.
22569
Supreme Court of South Carolina.
Heard February 11, 1986.
Decided June 9, 1986.
*372 Deputy Chief Atty. Elizabeth C. Fullwood of South Carolina Office of Appellate Defense, Columbia, for appellant.
Atty. Gen. T. Travis Medlock, Asst. Attys. Gen. Harold M. Coombs, Jr., and Carlisle Roberts, Jr., Columbia, and Sol. Charles M. Condon, Charleston, for respondent.
Heard Feb. 11, 1986.
Decided June 9, 1986.
Per Curiam:
Appellant Merle W. King was indicted for felony driving under the influence [S.C. Code Ann. § 56-5-2945 (Supp. 1985)]. He was tried, convicted and sentenced. This appeal followed. We reverse and remand for a new trial.
Appellant contends the trial judge erred in refusing to charge the jury the law of involuntary manslaughter [a common law crime] and reckless homicide [S.C. Code Ann. § 56-5-2910 (1976)]. He argues these offenses are lesser included offenses of felony D.U.I. As a matter of policy, we agree.[1]
It is clear that the same facts could easily justify an indictment on any of these offenses. The legislature did not intend that felony D.U.I. supplant the offenses of involuntary manslaughter and reckless homicide, but instead intended to supplement these offenses. See State v. Bodiford, 282 S.C. 378, 318 S.E. (2d) 567 (1984). These offenses give the Courts a broad spectrum of offenses to apply in appropriate cases.
*373 Accordingly, we hold that involuntary manslaughter and reckless homicide are lesser included offenses of felony D.U.I. in a case where a death occurs.[2] Our disposition of this issue makes it unnecessary to consider appellant's remaining exceptions. The conviction and sentence are reversed, and the case is remanded for a new trial.
Reversed and remanded.
NOTES
[1]  Of course, the facts of an individual case may preclude charging these lesser included offenses. See State v. Gandy, 283 S.C. 571, 324 S. E. (2d) 65 (1984).
[2]  Felony D.U.I. contains alternate elements of death or serious injury. See Section 56-5-2945. Our holding does not extend to cases where a death does not occur.